STONE, C. J.
— The first charge asked by defendant would *95have required the jury to compare the testimony of one witness with that of others, supposed to be in conflict, if the jury found them to be of “ equal credibility, or weight,” and instructed them, that in such event, they might disregard the evidence of the criminating witness. The credibility of witnesses is entirely a question for the jury, under certain rules for weighing it, which may be given them in charge. The charge asked would have laid down a confusing and embarrassing standard for weighing the testimony. In Dorgan v. The State, 72 Ala. 173, we said, speaking of two charges requested, they “ were certainly misleading, if not erroneous, and wore properly refused. They are each obnoxious to the construction, that where one witness swears to the existence of a fact, and another witness, of equal credibility, or equally worthy of belief, swears to the non-existence of the same fact, the fact is not proved, unless there is other satisfactory proof of it, which, standing alone, would of itself be snfiicient ,to establish the probability of its truth. In such cases, a very slight circumstance, or fact, might be sufficient to corroborate the one witness or the other, so as to produce a rational conviction of the truth or falsity of th & factum probandwn, when, standing alone and disconnected, it might weigh very little with the jury, and be totally inadequate for this purpose.”
The second and third charges asked and refused, present substantially the same proposition. The language of the second charge is, “ If you find that Bill Redus? evidence was false, as to his conversation at the church, about the pistol, with Sip. David and Sam. Wright, you may discard all his evidence.” The vice of these charges is, that they do not predicate enough. A statement made in mistake may be false, and yet it would not justify a disregard of all the witness might say. The principle invoked is the maxim, falsus in uno, falsus in omnibus. In Grimes v. The State, 63 Ala. 166, this court, speaking of this maxim, said its true explanation was, that to justify the exclusion of entire testimony, because it is false in part, “its falsity must result from design, and not from mere mistake, or infirmity, which affects only the character of the witness for accuracy.” We said further: “There are so many considerations affecting the credibility of a witness, that it is far better, and more promotive of the ends of justice, to have the jury free in each case to determine, in view of all the evidence, the witnesses whom they will credit, or the parts of the evidence of any witness which they will credit, and which they will discredit, than to fetter their judgment by inflexible rules, which may compel them to conclusions they would not otherwise reach.” It is certainly true, as shown by our every-day experience, that artificial, or arbitrary rules for determining *96the truth or falsity of testimony, must be unsatisfactory and misleading. To warrant the application of the maxim, the alleged false statement must have been made knowingly, intentionally, or with a design to deceive, or mislead. Unless the jury believe such was, or must have been the case, then an erroneous statement does not, in and of itself, require by any absolute rule that the whole testimony must be disbelieved. The Circuit Court did not err in refusing these charges.
Affirmed.